Case: 12-14202   Date Filed: 03/13/2013   Page: 1 of 7

                                                        [DO NOT PUBLISH]



               THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14202
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:12-cv-00042-JRH-WLB



DON BOYD,


                                                           Plaintiff - Appellant,


                                   versus


STATE OF GEORGIA,
MEDICAL COLLEGE OF GEORGIA POLICE BUREAU,
OFFICER C. ROMERO,


                                                        Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (March 13, 2013)
               Case: 12-14202       Date Filed: 03/13/2013     Page: 2 of 7

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

       Don Boyd, proceeding pro se, appeals the district court’s dismissal of his

complaint against the State of Georgia, the Medical College of Georgia Police

Bureau, and Officer C. Romero. In his complaint, Boyd described that as he was

driving to a medical appointment, he was pulled over by Officer Romero and given

a traffic citation for failing to stop for a pedestrian in a crosswalk. He asserted

several claims in connection with this traffic stop and citation, including violations

of his civil and constitutional rights. Before the state, the college, and the officer

were served with the complaint,1 the district court sua sponte dismissed the

complaint without prejudice on abstention grounds. Specifically, the district court

took judicial notice of the ongoing state criminal proceeding relating to Boyd’s

traffic citation. The district court then concluded that under Younger v. Harris,

401 U.S. 37, 91 S. Ct. 746 (1971), adjudication of Boyd’s claims in federal court

would impermissibly interfere with the ongoing state court proceeding. After

careful consideration, we affirm the district court’s dismissal.

                                           I.

       Boyd raises several issues on appeal. He primarily argues that the district

court denied him due process by taking judicial notice of the online record of his

1
 The State of Georgia, the Medical College of Georgia Police Bureau, and Officer Romero did
not file any briefs in connection with this appeal.
                                                2
                Case: 12-14202        Date Filed: 03/13/2013       Page: 3 of 7

state criminal proceeding, and that the district court erred in applying the

abstention doctrine to this case.

                                             A.

       First, Boyd argues that he was denied due process when he was not given

fair notice or an opportunity to “rebut and cross examine” the judicially-noticed

information regarding his state criminal proceeding. We review a district court’s

taking of judicial notice for abuse of discretion. See United States v. Marizal, 421

F.2d 836, 837 (5th Cir. 1970). 2

       The Federal Rules of Evidence allow a court to judicially notice a fact on its

own and “at any stage of the proceeding.” Fed. R. Evid. 201(c)–(d). However,

“[i]f the court takes judicial notice before notifying a party, the party, on request, is

still entitled to be heard.” Fed. R. Evid. 201(e). As we have explained, “[w]here

the court does take such judicial notice on its own motion, a party is entitled to be

heard on the matter if he so requests.” Norman v. Hous. Auth. of City of

Montgomery, 836 F.2d 1292, 1304 (11th Cir. 1988) (quotation marks and citations

omitted).

       Here, the magistrate judge issued a Report and Recommendation referencing

“[t]he online docket for the State Court of Richmond County[, which] reflects that


2
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close
of business on September 30, 1981.
                                                  3
                 Case: 12-14202        Date Filed: 03/13/2013       Page: 4 of 7

the criminal proceeding for [Boyd’s] citation is ongoing and that the court has

issued a misdemeanor bench warrant for [Boyd].” Then, “[t]he Court [took]

judicial notice of these facts.” Boyd objected to the Report and Recommendation,

arguing that the magistrate judge violated his due process rights by referring to an

“unsubstantiated” online docket, and by taking judicial notice of information from

a court that Boyd “has never heard of or heard from.” The district judge rejected

Boyd’s arguments, adopted the Report and Recommendation, and dismissed the

case without prejudice. The district judge addressed Boyd’s “complain[t] that the

Magistrate Judge did not identify the source of the information concerning the

status of his state criminal case,” by providing a website address for “the publicly

available information concerning [Boyd’s] ongoing criminal case.”

       The record is clear that the district court considered and dismissed Boyd’s

objections before taking judicial notice of the state court proceeding. The record

also shows that Boyd did not request a hearing on this issue.3 “Absent a request

under Rule 201(e) for a hearing before the district court, the fact that the court took

judicial notice of a fact or the tenor of the notice taken is not grounds for later

appeal.” Norman, 836 F.2d at 1304. Thus, the district court did not abuse its

discretion in taking judicial notice of Boyd’s ongoing state proceeding.


3
  While we liberally construe pro se briefs and pleadings, Douglas v. Yates, 535 F.3d 1316, 1320
(11th Cir. 2008), there is nothing in the record that we might liberally interpret as a request made
to the district court for a hearing.
                                                 4
                Case: 12-14202     Date Filed: 03/13/2013     Page: 5 of 7

                                         B.

       Second, Boyd contends that the district court misapplied the Younger

abstention doctrine to the facts of this case. “We review an abstention decision

only for an abuse of discretion.” 31 Foster Children v. Bush, 329 F.3d 1255, 1274

(11th Cir. 2003).

       The question of whether a federal court should abstain from interfering with

a state judicial proceeding “is threefold: first, do the proceedings constitute an

ongoing state judicial proceeding; second, do the proceedings implicate important

state interests; and third, is there an adequate opportunity in the state proceedings

to raise constitutional challenges.” Id. (quotation marks and alterations omitted).

       First, the Georgia proceeding is an ongoing state judicial proceeding. Boyd

was charged with a misdemeanor offense on April 11, 2011, and a bench warrant

was issued for him on August 30, 2011. Boyd waited until March 27, 2012 to file

his complaint in federal court. The state court judicial proceeding against Boyd is

ongoing. Cf. Steffel v. Thompson, 415 U.S. 452, 462, 94 S. Ct. 1209, 1217 (1974)

(“When no state criminal proceeding is pending at the time the federal complaint is

filed, federal intervention does not result in . . . disruption of the state criminal

justice system . . . .”).

       The first factor also “requires that the federal proceeding interfere with the

state proceeding.” 31 Foster Children, 329 F.3d at 1275. “In order to decide


                                              5
               Case: 12-14202     Date Filed: 03/13/2013    Page: 6 of 7

whether the federal proceeding would interfere with the state proceeding, we look

to the relief requested and the effect it would have on the state proceedings.” Id. at

1276. The requested relief “need not directly interfere with an ongoing

proceeding”; abstention is required even when the federal proceeding will

indirectly interfere with the state proceeding. Id. Here Boyd seeks, among other

things, a finding that his constitutional rights were violated during his traffic stop.

A finding that the traffic stop was unconstitutional would interfere with the state

court’s adjudication of the validity of the traffic citation. Thus, the federal

proceeding would interfere with the state proceeding.

      Second, the proceeding implicates an important state interest. In Younger,

the Supreme Court explained that absent “extraordinary circumstances,” federal

courts should not intervene in state criminal prosecutions. 401 U.S. at 45, 91 S. Ct.

at 751. Here, the state is criminally prosecuting Boyd for a misdemeanor traffic

violation. The state has an important interest in prosecuting this type of criminal

offense.

      Third, Boyd did not establish that the state proceeding would fail to provide

an adequate remedy for his federal claims. See 31 Foster Children, 329 F.3d at

1279. “Minimal respect for the state processes . . . precludes any presumption that

the state courts will not safeguard federal constitutional rights.” Middlesex Cnty.

Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 431, 102 S. Ct. 2515, 2521


                                           6
                Case: 12-14202        Date Filed: 03/13/2013       Page: 7 of 7

(1982) (emphasis omitted). Nothing in the record suggests that Boyd will not have

an opportunity to raise his constitutional claims in state court. 4 Thus, the state

proceeding will provide an adequate remedy for Boyd’s federal claims.

       Boyd’s state criminal proceeding is ongoing, implicates an important state

interest, and will provide an adequate opportunity for Boyd to raise constitutional

challenges. Thus, the district court did not abuse its discretion in dismissing

Boyd’s complaint on abstention grounds. The district court’s dismissal is

AFFIRMED.




4
  Boyd argues that he will suffer an irreparable injury if his claims are litigated in state court.
However, it does not “appear from the record that [Boyd has] been threatened with any injury
other than that incidental to every criminal proceeding brought lawfully and in good faith.”
Younger, 401 U.S. at 47, 91 S. Ct. at 752 (quotation marks omitted). Although Boyd argues that
he will suffer the injury of delay in the state court proceeding, which will impact his ability to
present time-sensitive witnesses, “[c]ertain types of injury, in particular, the cost, anxiety, and
inconvenience of having to defend against a single criminal prosecution, could not by themselves
be considered ‘irreparable’ in the special legal sense of that term.” Id. at 46, 91 S. Ct. at 751.
                                                7